UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6928



STANLEY M.    BALLENGER,   a/k/a   Stanley   Mark
Ballenger,

                                                Plaintiff - Appellant,

          versus


BRADLEY A. NORTON, Oconee County Attorney;
SALLIE C. SMITH, Clerk of Court in Oconee
County; DANIEL E. GRIGG, Attorney at Law,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(6:06-cv-03349-RBH)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley M. Ballenger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stanley M. Ballenger appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

under 28 U.S.C. § 1915A (2000) his complaint filed pursuant to 42

U.S.C. § 1983 (2000) without prejudice, denying Ballenger’s motions

for discovery and for appointment of counsel as moot, and deeming

this case a “strike” under 28 U.S.C. § 1915(g).   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court. Ballenger v. Norton,

No. 6:06-3349-RBH (D.S.C. May 16, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -